Title: To George Washington from La Luzerne, 12 June 1784
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir,
Philadelphia June 12. 1784

I cannot quit the Continent, without renewing my assurances of the esteem towards you, with wc. I am inspired—From the

five years residence I have made in America, and the share I have had in business; I have had a better opportunity than most, of admiring your Military talents, and those great qualities wc. have secured for ever, the Independance, and liberty of your Country—I share in respect to this, the esteem and admiration wc. you have inspired into my whole Country—But I have this advantage over the greater part of my Fellow-Citizens, that I have lived in company with you, and enjoyed the Civil and Social virtues, that so particularly distinguish your Character—I beseech you to believe, they have impressed me with the greatest respect, and most sincere attachment.
I cannot renounce the hope of seeing you, one time or other, in France—I am sensible, how much your own affairs require you in America—I know too, how painful it would be to you, to be at a distance from a people, who feel as much attachment to your person, as admiration for your Virtues—But, I ought too, to aspire to give satisfaction to all France, & her sovereign, who are all singularly desirous of testifying to you, the esteem they have for you—If it was necessary to add other considerations to this; I might present to you the sentiments of all the French officers who served under you, and are attached to you by the most tender and respectful ties—I venture to join myself to them, and entreat you to be convinced, of the respectful attachment with wc. I am devoted to you for life—I have the honor to be your Excellency’s very Hble & Obnt servt

C. de la Lucerne


May I beseech you to present my respects to Mrs Washington?

